Title: General Orders, 30 June 1780
From: Washington, George
To: 



Head Quarters Ramapough [N.J.] Friday June 30th 1780


Morning Orders June 30th 1780
Major Forest is appointed officer of the day vice Major Talbot sick.


Parole Westmoreland  Countersigns O. N.Watchword Move-on

[Officers] For the Day Tomorrow[:] Majors Parr[,] Hamilton[,] Brigade Major Van Laër
The Army is to march tomorrow morning four o clock by the right—The Park of Artillery will preserve its place in the Line and the Baggage Waggons will follow the whole in the order of the brigades; after them the Stores of the Army[;] Colonel Moylan’s horse will bring up the rear.
The Quarter Master General will provide Persons to lead the Column to the ground.
After the Army arrives at the new ground the brigade Quartermasters will apply to the Quarter master General for a supply of Tents and the means of bringing them on to their respective brigades and follow the directions they receive from him—It is absolutely necessary we should economise our Tents as much as possible and therefore it is expected no brigade will apply for more than are indispensable.
The Surgeons are requested to have the Sick of their respective regiments who are unfit to remain in Camp sent down to the Pumpton road between the Park of Artillery and General Wayne’s Quarters Tomorrow morning at three o clock where Waggons will be provided to carry them off.



After Orders.
Two men from General Hand’s and one from Stark’s brigades to be sent to Mr Erskine or his Deputy immediately to serve as Chain bearers a few Weeks.
The General will beat at 3 o clock tomorrow morning the Assembleé

half past three and the March to begin precisely at four. The advance Guard to parade on the road opposite General St Clair’s quarters Major Parr will take command of it. The rear Guard on the right of the Pennsylvania Line which Major Hamilton will command.
A Captain 2 Subs. 2 Serjeants 2 Corporals Drum and Fife and Forty Privates to escort the Baggage.
Colonel Livingston’s regiment will take Post in the Clove near the old Barracks and joined by the detachment of General Clinton’s brigade already there will furnish such Guard as may be necessary for the Security of the Stores at Ringwood.

